Oo co YD nw Nr FF WD LPO

ww NY VY NY NY WN WN KN KN YF HR Re Be He ee eR
oy DN NH HB WHO NY KF CO OO wy DA HH B&B WH NH KF OC

Case 4:20-cr-06002-SAB ECF No. 105 _ filed 04/20/20 PagelD.369 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA, No. 4:20 -CcR-6062- SAB

Plaintiff,
ACKNOWLEDGMENT OF NOTICE

vs.
OF RIGHTS - INDICTMENT

Defendant.

 

 

 

The undersigned defendant does hereby acknowledge: I appeared on this date

and was advised as follows:

1. Of the charge or charges placed against me, and I acknowledge receipt of
a copy of the:

1 Indictment

Je (FirsiSecond/Third/F ourth Superseding Indictment

2. Of the maximum penalty provided by law;

3. My right to remain silent at all times and if I make a statement it can be
used against me;

4. My right to retain my own counsel; and if I am without funds, to have
counsel appointed to represent me in this matter;

5. My right to a jury trial before a United States District Judge, to be
confronted by the United States’ witnesses and to have witnesses attend
on my behalf;

6. My right to a detention hearing, if I am in custody;

ACKNOWLEDGMENT OF NOTICE OF RIGHTS - Page |

 
oO Oo YT DN FF WW YP &

Nm NO NO NHN WN WN WN WN NO KH HB HBB HB HB ee ee eS
CoO tn DO ON FH WH NY KH CO OO WOH DW mA F&F WD NY KF CO

 

 

Case 4:20-cr-06002-SAB ECF No. 105 _ filed 04/20/20 PagelD.370 Page 2 of 2

7. My right, if 1 am not a United States citizen, to request a Government
attorney or law enforcement official notify my country’s consulate of my
arrest or detention.

Date: 4/20/2020

 

 

Interpreter Signature

5 Nonaka
ep ae wd,

Interpreter Printed Name Defendant Signature

 

thane Manwel Savalan
Defendant Printed Name

ACKNOWLEDGMENT OF NOTICE OF RIGHTS - Page 2

 
